DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abt et al. [US2017/0182703, newly cited, “Abt”] in view of either one of Jackson et al. [US2005/0230455, newly cited, “Jackson”] or Scholle [GB993901, of record, previously cited].
Abt discloses a welding device capable of welding an outlet element to a packaging material. Abt discloses the device with at least one anvil (27) comprising at least one receiving region (29) for receiving the outlet element (4) that is to be welded, and with at least one welding die (81), which is configured to interact with the anvil (27) for a welding of the outlet element (4) to the packaging material (6), in which the welding die (81) is configured for welding the outlet element (4) to the packaging material (6), wherein the anvil (27) is cantilevered as the anvil is support on side opposite the side with the receiving element (29) (Figure 5; paragraphs 0039, 0076, 0086-89, 0094, 0100). 
Abt does not disclose a magnet unit configured to hold the anvil in a welding position. 
Jackson discloses a welding device comprising at least one magnet unit (electromagnets 20 and 22), which is configured to at least temporarily hold the anvil (24) in a welding position (Figure 1; paragraphs 0005, 0006, 0017-18). 
Scholle discloses a welding device comprising at least one magnet unit (electromagnetic means), which is configured to at least temporarily hold the anvil (13/14) in a welding position.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Abt by including a magnet unit as taught by either one of Jackson or Scholle in order to conveniently hold the materials to be welded with the proper amount of pressure. 
With respect to claim 2, Jackson discloses wherein the anvil (24) is at least partially implemented of a magnetic material (paragraph 0018), and Scholle discloses wherein the anvil (13/14) is at least partially implemented of a magnetic material, or that the magnet unit (electromagnetic means) comprises at least one magnet element which is fixated on the anvil (13/14) (page 2; lines 112-123).  
With respect to claim 3, Jackson discloses wherein the magnet unit (20, 22) comprises at least one fixating magnet element (electromagnet), wherein the anvil (24) and the fixating magnet element are movable relative to each other (paragraphs 0017-18), and  Scholle discloses wherein the magnet unit (electromagnetic means) comprises at least one fixating magnet element (electromagnetic means), wherein the anvil (14) and the fixating magnet element are movable relative to each other (page 2; lines 112-123).  
With respect to claim 4, Jackson discloses wherein the magnet unit comprises at least one fixating magnet element (20, 22), wherein the welding die (14) and the fixating magnet element are movable relative to each other (paragraph 0016), and Scholle discloses wherein the magnet unit comprises at least one fixating magnet element, wherein the welding die (30) and the fixating magnet element are movable relative to each other (page 2; lines 112-123).  
With respect to claim 5, Jackson discloses wherein the magnet unit comprises at least one fixating magnet element (20, 22), which is embodied as an electromagnet (paragraph 0017), and Scholle discloses wherein the magnet unit comprises at least one fixating magnet element (electromagnetic means), which is embodied as an electromagnet (page 2; lines 112-123).  
With respect to claim 7, Scholle discloses at least one punching unit (boss 51), which is at least configured for introducing a perforation into the packaging material wherein the punching unit (51) is at least partially arranged on the welding die (30) (page 3, lines 61-82; Figure 3).
With respect to claim 9, Abt discloses the welding die is a sonotrode (paragraph 0094, 0101). 
With respect to claim 10, Abt as modified discloses a method for a welding of an outlet element (4) to a packaging material (6) by means of a welding device according to claim 1, wherein either one of Jackson or Scholle discloses in at least one method step the anvil of the welding device is magnetically held in the welding position by means of the magnet unit of the welding device (see discussion above). 
With respect to claim 11, Jackson and Scholle discloses the material to be welded is arranged between the anvil and the fixating magnet element of the magnet unit (see discussion above).   
With respect to claim 12, Jackson and Scholle discloses the welding die is moved relative to the magnet unit (see discussion above).   
With respect to claim 14, Scholle discloses a perforation is introduced into the packaging material (page 3, lines 61-91).
With respect to claim 15, Abt as modified discloses a packaging machine capable of producing packaging from a packaging material with an outlet element, comprising a welding device according to claim 1 (paragraphs 0125-0147).
With respect to claim 16, Abt as modified discloses a welding device capable of welding an outlet element to a packaging material with at least one anvil comprising at least one receiving region for receiving the outlet element that is to be welded, with at least one welding die, which is configured to interact with the anvil for a welding of the outlet element to the packaging material (see discussion above), and Scholle discloses at least one punching unit (51), which is at least configured for introducing a perforation into the packaging material, wherein the punching unit (51) is at least partially arranged on the welding die (Figure 3; page 1 lines 22-34, 53-78; page 2, lines 67- page 3, line 33; page 3, lines 61-82).
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abt, either one of Jackson or Scholle, and further in view of Krueger [US5983599 of record, and previously cited].
Abt as modified discloses a welding device and welding method. Applicant is referred to paragraph 3 for a detailed discussion of Abt as modified.
With respect to claims 6 and 13, Scholle discloses a punching boss (51) and cutting element (59), but neither of these features appear to sever a contiguous train of outlet elements.  Krueger discloses a device and method of welding a fitment (40) to a to a container (52) to form packaging (column 1, line 61-column 2, lines 28). Krueger discloses a punching unit (31) that controls the translation movement of the sealer (46) as well as the support that engages the outlet element to an anvil (22) (Figure 2F; column 5, lines 8-51). Krueger discloses a continuous feed of fitments that enables batch processing which minimizes time and space needed for the process (column 3, lines 6-18). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method and device of Abt by using a continuous feed of fitments and a punch to separate fitments from the continuous feed as taught by Krueger in order to enable batch processing and minimize time and space required to form the packaging. 
Response to Arguments
Applicant’s arguments, filed 6/6/2022, with respect to the rejection under 35 USC 112 have been fully considered and are persuasive.  The rejection under 35 USC 112 has been withdrawn. 
Applicant’s arguments, filed 6/6/2022, with respect to the rejection under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Jackson and Abt. Jackson discloses an anvil that is cantilevered as required by the amended claim 1 and claims incorporating the subject matter of claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eck [US5085719] discloses a welding device including an anvil (14) that is cantilevered from structure (16) (Figure 1; column 4, lines 55-66). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 20, 2022